Citation Nr: 1416455	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2012, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC before the undersigned Acting Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript is in the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

Tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has tinnitus as a direct result of his active service.  Specifically, he testified that he was first exposed to noise trauma in boot camp from the firing of weapons.  The Veteran also described the intense firefights during combat in the Republic of Vietnam.  He further claims he was exposed to mortar fire, aircraft noise, and artillery fire as a result of service, which led to constant ringing in his ears.  

A review of the Veteran's military occupational specialty (MOS) shows that he served as a fire crewman.  A review of his record shows that the he had a tour of duty in the Republic of Vietnam and received the Combat Infantry Badge.  Because the record shows that the Veteran engaged in combat, the Board accepts his lay statements as proof that such exposure occurred because it is consistent with the circumstances, conditions, or hardships of his service, notwithstanding the fact that there is no official record of such incurrence in service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Thus, the Board concedes that the Veteran had acoustic trauma while in active service.

Private medical treatment records show he has been diagnosed and treated for hearing loss and tinnitus.  In an October 1999 referral treatment letter, Dr. G.A. confirms that the Veteran sought treatment for tinnitus.  Although he was unable to opine its etiology, he prescribed medication to help with his bilateral tinnitus.  A September 2009 audiological evaluation documented reports from the Veteran that his tinnitus has been long standing.  

The Veteran was afforded a VA audiological evaluation in May 2010.  At that evaluation, the Veteran reported that while engaged in combat, he had an acoustic trauma.  He was diagnosed with normal to moderately severe bilateral sensorineural hearing loss and loud, bothersome tinnitus.  It was noted the Veteran took valium and sleeping pills because his tinnitus kept him up at night.  The examiner opined that his tinnitus was less likely as not (less than 50/50 probability) caused or a result of military service.  The examiner conceded acoustic trauma in service but concluded that there were no scientific basis for delayed-onset or late-onset noise induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  No rationale was provided specifically for tinnitus, rendering that portion of the examiner's opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a May 2010 Disability Benefits Questionnaire, the examiner expounded on his previous opinion on the etiology of the Veteran's tinnitus.  He noted that there were no complaint or documentation of tinnitus in his STRS, and no complaint or evidence of hearing loss incurred in the service within one year from discharge.

The record is replete, however, with lay statements attesting to the Veteran's problems with tinnitus over the years.  A May 2010 statement from his wife reports that he has had tinnitus since leaving active duty in 1966, but that he would never admit to his hearing problems until it became worse than his service-connected posttraumatic stress disorder (PTSD) before he finally sought treatment for it.  Similarly, a May 2010 letter from T.P., a fellow member of his platoon, shows that the Veteran's hearing problems were noticeable by others for quite some time before receiving treatment.  In addition, May 2010 letters from Reverend D.B, Jr. and A.M. reflect his complaint over the years of ringing in his ears that restricted his social activities.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's tinnitus, as the VA examiner does not sufficiently support his conclusion.  In this regard, the examiner failed to address the Veteran's significant exposure to acoustic trauma during active service.  Further, in light of the Veteran's minimal post-service noise exposure, the VA examiner also failed to provide any other causal explanation for the Veteran's tinnitus.  The VA opinion is afforded little probative weight and it cannot serve as the basis of a denial of entitlement to service connection. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). 

The Board observes that the Veteran has reported having symptoms of tinnitus since his acoustic trauma in service.  Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms and that the symptoms have continued since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, at the August 2012 Board hearing, the Veteran credibly reported that he experienced acoustic trauma while in active service.  The Board, therefore, finds that the Veteran's report of having symptoms of tinnitus since his acoustic trauma in service is competent and credible.  

In sum, the Board has conceded both the Veteran's significant acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and these statements have been found credible by the Board.  The statements from his wife and personal acquaintances all support the Veteran's claim that he had tinnitus during and after service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


